Title: From George Washington to James Wilkinson, 19 December 1779
From: Washington, George
To: Wilkinson, James


        
          sir
          Morris Town Decr 19: 1779
        
        From the wretched & miserable condition of many of the Troops for want of their Cloathes, Many of them being absolutely naked, I must urge again in the most earnest terms, that you will use every possible & Instant exertion to have the Cloathing as formerly directed, brought forward that it may be delivered. The public service as well as the dictates of humanity require that it should be done without a moment’s delay. That there may not be any impediments on the score of transportation—You will apply to the Quarter Master Genl & inform him it [is] my desire that every practicable exertion should be made to get the Cloathing down. I am sir Yr Most Obedt servant.
      